UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2015 Annual report March 31, 2015 Advised by NorthCoast Asset Management LLC www.northcoastam.com (800) 558-9105 table of contents A Message to Our Shareholders 1 Sector Allocation 4 Expense Example 4 Performance Information 7 Schedule of Investments 8 Statement of Assets and Liabilities 13 Statement of Operations 14 Statements of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 17 Report of Independent Registered Public Accounting Firm 26 Trustees and Executive Officers 27 Federal Tax Information 31 Additional Information 32 Privacy Notice 33 CAN SLIM® Select Growth Fund Dear Fellow Investor, CANGX NorthCoast Asset Management, Advisor Annual Report, March, 2015 "The more things change, the more they stay the same." – Jean-Baptiste Alphonse Karr After a rocky start to January, equities (S&P 500® Index) rebounded in February, and bounced around in March to end the quarter +1.0% 2015 Year to date (YTD), and ended +12.7%, during the fiscal year (April 1, 2014 through March 31, 2015). Even though much of the headline news focused on global geopolitical tensions, fragile economies in the Eurozone and Asia, and decreasing oil prices, stocks continued to show resilience. Economic stimulus packages have been propelling equities in Japan and China as both markets have been experiencing gains in 2015. International equities (MSCI All-Country World Index minus U.S.) (ACWI) are +3.5% 2015 calendar YTD. In the U.S., similarities to 2014 persist: a cold winter kept retail sales at bay with hope for a spring renewal on deck; unemployment has been decreasing with fewer jobless claims; and even though wage growth remains stagnant, the economy continues to improve. During the fiscal year, the CAN SLIM® Select Growth Fund (the “Fund”) maintained equity exposure between 78%-100%, with an average investment level of 90%. The low exposure level was in early June 2014 after a strong equity rally and high valuations caused concern.Throughout 2015, minor pullbacks provided what we view as attractive entry points as our overall market position remained “Opportunistic”. We believe this is a favorable environment to potentially make money but risks exist. During the full fiscal year, April 1, 2014 through March 31, 2015, the Fund gained 7.99% compared to 12.73% in the S&P 500® Index. While an overweight allocation (vs. S&P 500® Index) to Consumer Discretionary stocks boosted the Fund, being underweight in Information 1 CAN SLIM® Select Growth Fund Technology and a steady cash position softened performance. Superior stock selection occurred in Health Care and Materials with positions such as Diamond Resorts (DRII), DineEquity (DIN) and Novo-Nordisk (GMCR) contributing most to our positive performance. The graph below displays the Top 20 contributing positions along with the bottom 20 contributing positions, highlighting the position’s contribution to the Fund performance during the full fiscal year, April 1, 2014 through March 31, 2015. Active Contribution refers to the individual position’s contribution to the overall performance of the Fund. Relative Weight refers to the relative weight of the individual position vs. the S&P 500® Index. Source: Bloomberg attribution tool Heading into fiscal year 2016, we will closely monitor macroeconomic data along with a pivotal earnings season. Should the data warrant a change in our exposure or specific positions, we will act accordingly. Thank you for your business.As adviser to the Fund it is a privilege to serve our shareholders and we look forward to a bright future together. Patrick Jamin 2 CAN SLIM® Select Growth Fund Opinions expressed are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. Past performance is no guarantee of future results. Mutual fund investing involves risk. Principal loss is possible.The Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund invests in micro-, small-and medium-capitalization companies, which involve additional risks such as limited liquidity and great price volatility than large-capitalization companies. The Fund will experience portfolio turnover, which may result in adverse tax consequences to the Fund’s shareholders.Because the Fund can invest in other investment companies your cost of investing in the Fund will be higher than your cost of investing directly in the shares of the mutual funds in which it invests. By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. Investment performance reflects fee waivers. In the absence of fee waivers, total returns would be reduced. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. The MSCI ACWI Index is a market capitalization weighted index designed to provide a broad measure of equity-market performance throughout the world.The MSCI ACWI is maintained by Morgan Stanley Capital International, and is comprised of stocks from both developed and emerging markets. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of holdings, please refer to the Schedule of Investments in this report.Current and future holdings are subject to risk. Must be preceded or accompanied by a current prospectus. The CAN SLIM® Select Growth Fund is distributed by Quasar Distributors, LLC. 3 CAN SLIM® Select Growth Fund sector allocation AT MARCH 31, 2015 (UNAUDITED) * Cash equivalents, exchange-traded funds and liabilities in excess of other assets. expense example FOR THE SIX MONTHS ENDED MARCH 31, 2015 (UNAUDITED) As a shareholder of the CAN SLIM® Select Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs and redemption fees and (2) ongoing costs, including investment advisory fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/2014 – 3/31/2015). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed 4 CAN SLIM® Select Growth Fund expense example FOR THE SIX MONTHS ENDED MARCH 31, 2015 (UNAUDITED) (CONTINUED) fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently, the Fund’s transfer agent charges a $15.00 fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the 5 CAN SLIM® Select Growth Fund expense example FOR THE SIX MONTHS ENDED MARCH 31, 2015 (UNAUDITED) (CONTINUED) relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 10/1/14 3/31/15 10/1/14 – 3/31/15* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.39% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 6 CAN SLIM® Select Growth Fund Value of $10,000 vs S&P 500® Index Average annual returns for the periods ended March 31, 2015 Since Inception 1 Year 3 Year 5 Year (9/26/05) CAN SLIM® Select Growth Fund 7.99% 13.94% 11.57% 6.36% S&P 500® Index 12.73% 16.11% 14.47% 8.01% This chart illustrates the performance of a hypothetical $10,000 investment made on September 26, 2005, the Fund’s inception, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect. In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 800-558-9105 or visiting www.northcoastam.com. The Fund imposes a 2% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee. If reflected, the total return would be reduced. 7 CAN SLIM® Select Growth Fund schedule of investments AT MARCH 31, 2015 Shares Value COMMON STOCKS: 82.7% Accommodation & Food Services: 6.5% Diamond Resorts International, Inc.* $ DineEquity, Inc. Hilton Worldwide Holdings, Inc.* Administrative & Support Services: 1.1% ABM Industries, Inc. Air Transportation: 1.0% Delta Air Lines, Inc. Apparel Manufacturing: 1.0% Cintas Corp. Beverage & Tobacco Products: 3.6% Altria Group, Inc. PepsiCo, Inc. Chemical Manufacturing: 11.6% Abbott Laboratories Colgate-Palmolive Co. Ferro Corp.* Gilead Sciences, Inc.* Johnson & Johnson Merck & Co., Inc. Novo Nordisk A/S - ADR Pacific Ethanol, Inc.* PolyOne Corp. Computer & Electronic Products: 14.1% Aruba Networks, Inc.* AZZ, Inc. Cyberonics, Inc.* Hewlett-Packard Co. The accompanying notes are an integral part of these financial statements. 8 CAN SLIM® Select Growth Fund schedule of investments AT MARCH 31, 2015 (CONTINUED) Shares Value COMMON STOCKS: 82.7% (Continued) Computer & Electronic Products: 14.1% (Continued) International Business Machines Corp. $ Micron Technology, Inc.* PerkinElmer, Inc. Sony Corp. - ADR* Spectrum Brands Holdings, Inc. Texas Instruments, Inc. Tyco International Ltd. Couriers & Messengers: 1.8% FedEx Corp. Credit Intermediation: 5.4% Bank of America Corp. Blackhawk Network Holdings, Inc.* Cathay General Bancorp Discover Financial Services TCF Financial Corp. Electrical Equipment, Appliance & Component Manufacturing: 1.0% Regal Beloit Corp. Fabricated Metal Product Manufacturing: 0.9% Lincoln Electric Holdings, Inc. Food Manufacturing: 2.5% Archer-Daniels-Midland Co. Pilgrim’s Pride Corp. Food Services: 1.0% Domino’s Pizza, Inc. The accompanying notes are an integral part of these financial statements. 9 CAN SLIM® Select Growth Fund schedule of investments AT MARCH 31, 2015 (CONTINUED) Shares Value COMMON STOCKS: 82.7% (Continued) General Merchandise Stores: 2.1% Target Corp. $ Health Care Providers Services: 1.1% Envision Healthcare Holdings, Inc.* Hospitals: 1.1% HCA Holdings, Inc.* Insurance: 5.0% First American Financial Corp. The Hanover Insurance Group, Inc. Health Net, Inc.* Manulife Financial Corp. Machinery Manufacturing: 1.0% The Scotts Miracle-Gro Co. Merchant Wholesalers: 2.1% Acuity Brands, Inc. HD Supply Holdings, Inc.* Paper Manufacturing: 1.1% Mercer International, Inc.* Professional, Scientific & Technical Services: 6.2% CDW Corp. Celgene Corp.* F5 Networks, Inc.* Nielsen Holding NV Symantec Corp. Rail Transportation: 0.7% Union Pacific Corp. The accompanying notes are an integral part of these financial statements. 10 CAN SLIM® Select Growth Fund schedule of investments AT MARCH 31, 2015 (CONTINUED) Shares Value COMMON STOCKS: 82.7% (Continued) Real Estate: 0.9% ClubCorp Holdings, Inc. $ Retail Trade: 1.1% Foot Locker, Inc. Securities & Financial Services: 2.1% E*Trade Financial Corp.* Morgan Stanley Telecommunications: 1.9% China Mobile Ltd. - ADR TELUS Corp. Transportation Equipment Manufacturing: 3.9% General Dynamics Corp. Magna International, Inc. Utilities: 0.9% Vectren Corp. TOTAL COMMON STOCKS (Cost $97,594,795) The accompanying notes are an integral part of these financial statements. 11 CAN SLIM® Select Growth Fund schedule of investments AT MARCH 31, 2015 (CONTINUED) Shares Value REAL ESTATE INVESTMENT TRUSTS: 5.0% Sunstone Hotel Investors, Inc. $ Lamar Advertising Co. Liberty Property Trust Prologis, Inc. Weyerhaeuser Co. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $6,376,897) EXCHANGE-TRADED FUNDS: 11.1% iShares 1-3 Year Treasury Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $14,223,256) SHORT-TERM INVESTMENTS: 2.5% Money Market Funds: 2.5% Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.000%** TOTAL SHORT-TERM INVESTMENTS (Cost $3,195,037) TOTAL INVESTMENTS IN SECURITIES: 101.3% (Cost $121,389,985) Liabilities in Excess of Other Assets: (1.3)% ) TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt ETF Exchange-Traded Fund * Non-income producing security. ** Seven-day yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 12 CAN SLIM® Select Growth Fund statement of assets and liabilities AT MARCH 31, 2015 ASSETS Investments in securities, at value (Cost $121,389,985) $ Cash Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Investment advisory fees, net Fund shares redeemed Transfer agent fees Administration fees Fund accounting fees Custody fees Trustee fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Undistributed net realized gain on investments Net unrealized appreciation on investments Net unrealized depreciation on foreign currency translation ) Net assets $ COMPUTATION OF NET ASSET VALUE Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 13 CAN SLIM® Select Growth Fund statement of operations FOR THE YEAR ENDED MARCH 31, 2015 INVESTMENT INCOME Dividends (net of foreign withholding tax of $28,865) $ Interest Total investment income EXPENSES Investment advisory fees Distribution fees Transfer agent fees Administration fees Fund accounting fees Registration fees Reports to shareholders Audit fees Miscellaneous expense Custody fees Chief Compliance Officer fees Trustee fees Legal fees Insurance expense Total expenses Less: fees waived ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments and foreign currency transactions Change in net unrealized appreciation on investments Change in net unrealized depreciation on foreign currency translation ) Net realized and unrealized gain on investments, foreign currency transactions and foreign currency translations Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 14 CAN SLIM® Select Growth Fund statements of changes in net assets Year Ended Year Ended March 31, 2015 March 31, 2014 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) Net realized gain on investments, foreign currency transactions and foreign currency translations Change in net unrealized appreciation (depreciation) on investments and foreign currency transactions ) Change in net unrealized depreciation on foreign currency translation ) — Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Net investment income — ) Net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares(a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed (accumulated) net investment income (loss) $ $ ) (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2015 March 31, 2014 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed(b) Net increase $ $ (b) Net of redemption fees of $7,704 and $24,217, respectively. The accompanying notes are an integral part of these financial statements. 15 CAN SLIM® Select Growth Fund financial highlights FOR A CAPITAL SHARE OUTSTANDING THROUGHOUT EACH YEAR Year Ended March 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) ) ) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: Net investment income — * — — — Realized gains ) ) — — — Total distributions ) ) — — — Paid in capital from redemption fees (Note 2) * * * Net asset value, end of year $ Total return % % % %) % SUPPLEMENTAL DATA: Net assets, end of year (millions) $ Portfolio turnover rate % RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed % After fees waived and expenses absorbed % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed % %) % %) %) After fees waived and expenses absorbed % %) % %) %) * Less than $0.01 per share. Net investment income per share calculated using the average shares outstanding. The accompanying notes are an integral part of these financial statements. 16 CAN SLIM® Select Growth Fund notes to financial statements AT MARCH 31, 2015 NOTE 1 – ORGANIZATION The CAN SLIM® Select Growth Fund (the “Fund”), is a diversified series of shares of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company. The Fund is an investment company and accordingly follows the investment company accounting and reporting guidance of the Financial Accounting Standards Board (FASB) Accounting Standard Codification Topic 946 “Financial Services-Investment Companies.” The Fund commenced operations on September 26, 2005. The investment objective of the Fund is long-term capital appreciation, which it seeks to achieve through investment in a combination of growth equity securities and cash equivalents. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded. Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”). If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market. If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Valuation Committee.When a security is “fair valued,” 17 CAN SLIM® Select Growth Fund notes to financial statements AT MARCH 31, 2015 (CONTINUED) consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees. Fair value pricing is an inherently subjective process and no single standard exists for determining fair value. Different funds could reasonably arrive at different values for the same security. The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As described above, the Fund utilizes various methods to measure the fair value of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of 18 CAN SLIM® Select Growth Fund notes to financial statements AT MARCH 31, 2015 (CONTINUED) fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s investments as of the year ended March 31, 2015. See the Schedule of Investments for the industry breakout. Level 1 Level 2 Level 3 Total Common Stocks $ $
